Citation Nr: 0937957	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-31 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

Motrya Mac, Counsel
INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1973.  He died in May 1996.  The Appellant is the Veteran's 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2007 of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In May 2009, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  At the hearing, the Appellant submitted 
additional evidence and waived the right to have the evidence 
initially considered by the RO.  


FINDINGS OF FACT

1. In a rating decision in November 2004, the RO denied to 
reopen the claim of service connection for the cause of the 
Veteran's death; after the Appellant was notified of the 
adverse determination, she did not appeal the denial of the 
claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision in November 2004 is either redundant or cumulative 
of evidence previously considered or it does not raise a 
reasonable possibility of substantiating the claim. 




CONCLUSIONS OF LAW

1. The rating decision in November 2004 by the RO, denying to 
reopen the claim of service connection for the cause of the 
Veteran's death, became final.  38 U.S.C.A. § 7105(c) (West 
2002).

2. The additional evidence presented since the rating 
decision by the RO in November 2004, denying to reopen the 
claim of service connection for the cause of the Veteran's 
death, is not new and material, and the claim of service 
connection for the cause of the Veteran's death is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for dependency and indemnity compensation, 
including a claim of service connection for the cause of the 
veteran's death, the VCAA notice must include (1) a statement 
of the conditions, if any, for which a veteran was 
service-connected at the time of his death, (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously 
service-connected condition, and (3) an explanation of the 
evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in February 2007 and in July 2007.  



The notice included: 1) the type of evidence needed to reopen 
the claim of service connection, that is, new and material 
evidence, namely, evidence not previously considered, which 
was not redundant or cumulative of evidence previously 
considered and pertained to the reason the claim was 
previously denied; 2) the reasons the claim was previously 
denied, namely, the lack of evidence showing that the fatal 
cardiorespiratory arrest due to end-stage sarcoidosis was due 
to service; and 3) the type of evidence needed to 
substantiate the underlying claim of service connection for 
the cause of death, namely, evidence that the Veteran died of 
a service-connected injury or disease.  

The Appellant was notified that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records, or she 
could authorize VA to obtain any non-Federal records on her 
behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (new and material evidence necessary to reopen 
a service connection claim element of new and material 
evidence); of Dingess v. Nicholson, 19 Vet. App. 473 (notice 
of the elements of the claim, except for the effective date 
of a claim and for the degree of disability assignable); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) (an explanation of the evidence and information 
required to substantiate the claim based on a previously 
service-connected condition and for a condition not yet 
service-connected, except for a statement of the conditions, 
if any, for which the Veteran was service-connected at the 
time of his death).

As a statement of the conditions for which the Veteran was 
service-connected at the time of his death was omitted from 
the VCAA notice, the error in content did not affect the 
essential fairness of the adjudication and is non-
prejudicial, as the Veteran was not service connected for any 
disabilities during his life time.  

To the extent that the VCAA notice, pertaining to the 
provisions for the effective date of a claim and for the 
degree of disability, were not provided in the VCAA notice, 
the notice was deficient, but as the claim to reopen service 
connection for the cause of the Veteran's death is denied, no 
effective date or disability rating can be assigned as a 
matter of law. Therefore the limited content error in the 
VCAA notice does not affect the essential fairness of the 
adjudication of the claim, and the error is nonprejudicial. 

Duty to Assist

Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented, and this is not the case here.  38 C.F.R. 
§ 3.159(c)(4)(iii).  In March 2008, the Social Security 
Administration confirmed that the Veteran's medical records 
were unavailable.  

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

Although the prior rating decision is final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.

As the Appellant's application to reopen the claim was 
received after August 2001, the current regulatory definition 
of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion). 



Evidence Previously Considered

The evidence at the time of the last prior final denial in 
November 2004 is summarized below. 

Service treatment records show on entrance examination there 
was history of treatment of tuberculosis.  From 1972 to 1973 
the Veteran was treated for viral syndrome, sore throat, 
cough, low grade headaches, dizziness, abdominal pain and 
general malaise.  On separation examination, the lungs were 
evaluated as normal, and a chest X-ray was negative. 

After service, VA records, dated in November 1973, show that 
the Veteran was seen for epigastric discomfort.  In a rating 
decision in April 1974, the RO denied service connection for 
a stomach condition.  

VA records from 1973 to 1979 show that the PPD tests were 
negative in 1973 and in 1974.  The PPD test in 1975 was 
positive.  Chest X-rays were negative.  In March 1979, the 
Veteran was seen for a cough of two to three weeks duration.  
After a chest X-Ray, the impression was sarcoidosis.  

VA records show that in September 1991 history included 
treatment for tuberculosis in 1983, and the pertinent finding 
was stable sarcoid.  In July 1992, the Veteran had a right 
thoracotomy for an air leak in the right lung.  On VA 
examination in June 1993, there was a fifteen to twenty year 
history of sarcoidosis.  

The death certificate shows that the Veteran died in May 
1996.  The immediate cause of death was cardiorespiratory 
arrest due to or as a consequence of end-stage sarcoidosis.  

A rating decision in September 1996, denied service 
connection for the cause of the Veteran's death on the basis 
that the service treatment records were negative for 
sarcoidosis.  

Insurance records in September 1993 show diagnoses of 
pulmonary tuberculosis and sarcoidosis.  VA hospital records 
in 1996 show treatment for end-stage of sarcoidosis and 
tuberculosis.    

In August 2004, the Appellant claimed that the Veteran died 
from a lung condition due to exposure to Agent Orange in 
service.  

In the rating decision of November 2004, the RO denied the 
Appellant's application to reopen the claim of service 
connection for the cause of the Veteran's death based on a 
lack of new and material evidence since the last final denial 
of the claim in September 1996.  

Additional Evidence

The evidence of record since the decision in November 2004 by 
the RO consists of the following evidence.  

An insurance record dated in September 1983 documents 
pulmonary tuberculosis and sarcoidosis.  This evidence is 
redundant, that is, repetitive of evidence previously 
considered, and redundant evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156.

VA medical records from 1991 to 1996 are either redundant 
evidence or cumulative evidence. Redundant evidence is 
evidence previously considered.  Cumulative evidence is 
evidence that supports facts previously established and 
considered.  Neither redundant nor cumulative evidence meets 
the regulatory definition of new and material evidence under 
38 C.F.R. § 3.156(a).

Lay statements received from friends and family in November 
2006, indicate that after service the Veteran's health 
deteriorated, he had respiratory problems, skin rashes and 
his skin changed color.  The Veteran's son stated that the 
Veteran told him the blood he would cough out was due to 
Agent Orange exposure in service.  The Veteran's spouse 
stated that he told her he developed tuberculosis in Vietnam 
and that he had post-traumatic stress disorder which 
contributed to his lung problems.  In a brief filed in 
November 2008, the Veteran's representative argued that he 
had symptoms of sarcoidosis in service. In May 2009, the 
Appellant and her representative testified that the Veteran 
during his lifetime had coughs, colds, rashes headaches and 
general malaise (with headaches and general malaise noted in 
the service treatment records) due to sarcoidosis.  They 
indicated that the Veteran said he had swollen glands during 
service. To the extent that the statements are offered as 
proof of a relationship between sarcoidosis and service or 
that sarcoidosis was present in service, the statements are 
not competent evidence and the evidence is excluded from 
consideration.  Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994) (Lay witness competency is not unlimited, and the fact 
that a lay witness may personally know the veteran and may 
have had the opportunity to observe him does not render the 
witness' testimony universally competent in proceeding to 
determine service connection; lay testimony is competent in 
proceeding to establish service connection only when it 
regards symptoms of the veteran's injury and lay testimony is 
not competent to prove the veteran had or was diagnosed with 
a particular injury.).  For this reason, the statements are 
not new and material evidence.

As the internet article on the causes and symptoms of 
sarcoidosis does not a show a causal relationship between the 
Veteran's sarcoidosis and service, the evidence does not 
raise a reasonable possibility of substantiating the claim 
and therefore the evidence is not new and material under 38 
C.F.R. § 3.156.






For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for the 
cause of the Veteran's death is not reopened.  As the claim 
is not reopened, the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been presented, the 
claim of service connection for the cause of the Veteran's 
death is not reopened, and the appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


